 540DECISIONSOF NATIONALLABOR RELATIONS BOARDJanler Plastic Mold CorporationandPattern Makers'Association of Chicago,AffiliatedWith the PatternMakers' League of North America,AFL-CIO,Petitioner.Case 13-RC-12101November 10, 1970DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSPursuant to a Stipulation for Certification UponConsent Election approved on March 6, 1970, anelection by secret ballot was conducted on April 3,1970, under the direction and supervision of theRegional Director for Region 13 among the employ-ees in the stipulated unit described below. At theconclusion of the election the Regional Directorserved upon the parties a tally of ballots whichshowed that of approximately 42 eligible voters, 41cast ballots, of which 21 were for, and 20 against,Petitioner.Thereafter, the Employer filed timelyobjections to conduct affecting the results of theelection.In accordance with National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theRegionalDirector conducted an investigation,and on May 25, 1970, issued and duly served upon theparties his report on objections, in which he recom-mended that the Board overrule the Employer'sobjectionsand certify Petitioner. The Employerthereafter filed timely exceptions to the RegionalDirector's report, together with a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.Inaccordancewith the stipulation of theparties,we find that the following employees consti-tuteaunit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All tool room employees including all moldmakers,machine operators,mold repairmen,apprentices, mold designers, mold polishers, main-tenance employees, and tool crib attendantsemployed at the Employer's plant located at 5292Northwest Highway, Chicago, Illinois, but exclud-ing all office clerical employees, professionalemployees, guards and supervisors as defined inthe Act.5.The Employer excepts to the Regional Direc-tor's report, arguing that the Regional Director erredin dismissing the Employer's objections.For reasons stated in the report, and for thefollowing reasons, we find no merit in the Employer'sexceptions.We further find, in agreement with theRegionalDirector, that the conduct alleged asobjectionable by the Employer was not in factcoercive or objectionable; that the Employer's objec-tions should be overruled in their entirety; and that aCertification of Representative should issue.'One exception of the Employer calls for particularcomment. The Employer argues in Part Two underObjection II of its brief that the Regional Director'sreport totally fails to deal with Petitioner's alleged"threat" that employees would lose their jobs if theydid not vote for Petitioner. Although the supportingstatements alleged that some employees were told thisbefore the election, we are satisfied that the employeescould reasonably be expected to evaluate theseremarks as noncoercive and not as threats. Nor do weconsider that a particular employee'ssubjective"understanding" of these remarks is competentevidence to prove a coercive or objectionable effect,since in our opinion the remarks do not reasonablyhave that tendency.2 In the first place, the vote was tobe by secret ballot, under conditions safeguarded bythe Board; and no evidence was offered to show thatany employee had reason to believe that Petitionercould ascertain how he voted. In the second place, noevidence was offered to show that any employee hadreason to believe that the Employer favored Petitionerand on request was disposed to discharge anyemployees for votingagainstPetitioner. Accordingly,we find no merit in this exception.3Contrary to the Employer's contention, we do not rely on Petitioner'sdenials or other defenses with respect to the alleged misconduct. Ourconclusion is based, rather, on the insufficiencyof theprima facieevidencepresented by the Employer for invalidating the election,assumingthe truthof all this evidence.We, accordingly, deny the Employer's alternativerequest for a hearing on the alleged factual issues raised by Petitioner'sdenials.2Nash-Finch Company d/b/a Jack & Jill Stores,178 NLRB No. 77;MariePhillips, Inc.,178 NLRB No. 53.3ChairmanMiller disagrees on this issue, believing that the allegationsof threatsof loss ofjobs are sufficiently serious that a hearingshould bedirected on this objection.In his opinion,ifsuch threats are madesufficiently closeto the time of the election, so that there is no time for186 NLRB No. 80 JANLER PLASTICMOLD CORPORATIONAs the tally of ballots shows that Petitioner hasreceived a majority of the ballots cast, we shall certifyitas the exclusive bargaining representative for theemployees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt ishereby certified that a majority of the votes has541been cast for Pattern Makers'Association of Chicago,affiliated with the Pattern Makers'League of NorthAmerica,AFL-CIO,and that the said labor organiza-tion is the exclusive representative of all the employ-ees in the unit found appropriate,within the meaningof Section 9(a) of the NationalLaborRelations Act,as amended.contrary assurances or neutralization to occur, there may well be groundsfor setting aside the election